Quillian, Judge.
The appellant was convicted of misuse of a state flag (48043) and inciting to riot (48044). The cases are here for review on appeals taken from the overruling of appellant’s motions for new trial. Held:
1. A warrant for appellant was issued on June 24,1970 setting forth certain violations of the criminal statutes of the State of Georgia on or about May 11, 1970; this was followed by an arrest of the *210appellant on April 1, 1972; an accusation was filed on May 5, 1972 and appellant was tried and convicted on the 23rd day of August 1972.
Argued April 2, 1973
Decided June 14, 1973.
John H. Ruffin, Jr., for appellant.
J. Edward Slaton, Solicitor, Herbert E. Kernaghan, Jr., for appellee.
The appellant contends he has not received a speedy trial. The period of limitation is clearly set out in Code Ann. § 26-502 (Ga. L. 1968, pp. 1249, 1266) as follows: "(d) Prosecution for misdemeanors must be commenced within two years after the commission of the crime.”
The meaning of the word prosecution set out in the above Code section is defined in Code Ann. § 26-401 (Ga. L. 1968, pp. 1249, 1263; 1970, pp. 236, 237) as follows: "(o) 'Prosecution’ means all legal proceedings by which a person’s liability for a crime is determined, commencing with the return of the indictment or the filing of the information or accusation, and including the final disposition of the case upon appeal.”
The record in this case shows that the prosecution had begun within the time limit required in that the appellant committed the criminal acts on May 11, 1970 and the accusation was filed on May 5, 1972.
2. The remaining ground of the enumeration of error is without merit.

Judgments affirmed.


Bell, C. J., and Been, J., concur.